Citation Nr: 0202355	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for the receipt of Department of Veterans 
Affairs (VA) dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The appellant is the brother of a veteran who had recognized 
service from December 1941 until he died in a Japanese 
prisoner of war (POW) camp in either May or August 1942.  

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in March 2001.  The decision denied the 
appellant's claim of entitlement to DIC benefits based upon 
the veteran's death while a POW.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
this appeal.

2.  The appellant is the veteran's brother.


CONCLUSION OF LAW

The appellant does not meet the criteria for receipt of VA 
death benefits.  38 U.S.C.A. § 101(5) (West 1991); 38 C.F.R. 
§§ 3.5 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Here, the discussions in the 
RO's decision and in the Statement of the Case adequately 
informed the appellant and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. at 45,630-31 (to be codified 
as amended at 38 C.F.R. §3.159).  The appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the basis for the denial of 
this claim.  There is no indication in this case that the 
claim is incomplete.

The Board concludes that the RO has complied with, or 
exceeded, the VCAA mandated duties to notify and assist.  

DIC is a payment made by the VA to a surviving spouse, child 
or parent because of a service-connected death. 38 U.S.C.A. 
§ 101(14); 38 C.F.R. § 3.5(a)(1).  The term "parent" means 
a father, a mother, a father through adoption, a mother 
through adoption, or an individual who for a period of not 
less than one year stood in the relationship of a parent to a 
veteran at any time before the veteran's entry into active 
military, naval, or air service or if two persons stood in 
the relationship of a father or a mother for one year or 
more, the person who last stood in the relationship of father 
or mother before the veteran's last entry into active 
military, naval, or air service.

The appellant contends that he is entitled to VA DIC benefits 
based upon his parents' failure to collect any VA benefits 
subsequent to the veteran's death.  He does not contend that 
he stood in the relationship of a parent to the veteran at 
any point in time.

There is no right to a parent's DIC benefits that survives 
the death of the parent.  The payment of DIC benefits is 
discontinued upon the death of the person entitled to their 
receipt.  See 38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§ 3.500(g) (2001).  

In a case as this, where law, not evidence, is dispositive 
the claim should be denied, and the appeal should be 
terminated for lack of legal merit or entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish entitlement to DIC benefits is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

